DETAILED ACTION
This communication is responsive to the amendment filed on 01/05/2021.
Claims 1, 4, 10, 19, and 22 are independent claims.
Claims 10-18 are canceled.
Claim 1, 4, 5, 19, and 22-23 are amended.
Claims 1-9 and 19-27 are pending in this application.
This Action has been made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority and/or Continuity
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. CN201610009341.4 which is filed on 01/07/2016.


The instant application is continuation (CON.) of PCT/CN2016/112855, filed on 12/29/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 13, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Renes et al., US Pub. No. 20160357668 (hereinafter as “Renes”), in view of BATES, US Pub. No. 20120016845 (hereinafter as “Bates”), and further in view of LI, US Pub. No. 20150213603 (hereinafter as “Li”).
Regarding claim 1, Renes teaches a mapping method for a primary server in a cluster system, wherein the cluster system further includes a plurality of sub-servers, and the method comprises:
segmenting an input discrete set into a plurality of discrete subsets that includes a first discrete subset and a second discrete subset (Abstract: “receive a plurality of streams of input data… to segment the input data into a plurality of discrete data segments”, wherein the received data stream(s) is interpreted as the input discrete set, and the discrete data segments is interpreted as the discrete subsets).

However, Renes does not explicitly teach the remaining claim limitations.
In the same field of endeavor (i.e., data processing), Bates technically teaches:
distributing the plurality of discrete subsets into the sub-servers (fig. 2E and par. [0071: such that storing=distributing the discrete data segments=subsets into the database(s)=sub-server(s), and par. [0008] “Virtualized server…. virtual machines”=sub-servers), wherein a first sub-server of the plurality of sub-servers obtains a first offset value and a first consecutive integer subset corresponding to a first discrete subset distributed to the first sub-server and adds values of elements in the first consecutive integer subset with the first offset value to obtain a first mapping consecutive integer subset corresponding to the first discrete subset (par. [0041] wherein the “Hash function” with the hash key implements the offset value as known by a skill artisan, and par. [0054] “incremented integers, e.g., [1, 2, 3, 4, 5, 6, 7, 8]…”, and [0055] “the x values at every n-th offset”; and fig. 2D as shown the algorithm of mapping using the hash function and par. [0052] e.g., “maps an integer offset to an integer value”), and 
a second sub-server of the plurality of sub-servers obtains a second offset value and a second consecutive integer subset corresponding to the second discrete subset distributed to the second sub-server and adds values of elements in the second consecutive integer subset with the second offset value to obtain a second mapping consecutive integer subset corresponding to second discrete subset; (see par. [0041] wherein the “Hash function” with the hash key implements the offset value as known by a skill artisan, and par. [0054] “incremented integers, e.g., [1, 2, 3, 4, 5, 6, 7, 8]…”, and [0055] “the x values at every n-th offset”; and fig. 2D as shown the algorithm of mapping using the hash function and par. [0052] e.g., “maps an integer offset to an integer value”),
acquiring the first and second mapping consecutive integer subsets from the first and second sub-servers (fig. 1D as shown the mapping integer segments=subsets; and pars. [0052] “maps an m-length vector of integers to an n-length vector of integers” to defined structurally identical segments=subsets of the cache and database which are interpreted as the sub-servers, [0071]); and
obtaining a mapping consecutive integer set based on the first and second mapping consecutive integer subsets (again fig. 1D and pars. [0052] “maps an m-length vector of integers to an n-length vector of integers” to defined structurally identical segments=subsets of the cache and database which are interpreted as the sub-servers, [0071] as obtaining the mapping algorithm).
Accordingly, in the same field of endeavor (i.e., data processing), it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Bates would have provided Renes with the above indicated limitations to perform the mapping in obtained the offset values and the integer subsets more efficient storing/archiving purpose.
	
	Renes and Bates do not explicitly teach the amended limitations: “the first offset value is determined based on a first ranked order of the first discrete subset among the plurality of discrete subsets;” and “the second offset value is determined based on a second ranked order of the second discrete subset among the plurality of discrete subsets.”
the first offset value is determined based on a first ranked order of the first discrete subset among the plurality of discrete subsets;” and “the second offset value is determined based on a second ranked order of the second discrete subset among the plurality of discrete subsets.” (pars. [0086] disclosed the offset number(s) from the formula is interpreted as offset value(s), and [0087-89] “If the determined first number is below M*N/2, then the area offsets corresponding to the second sub-areas are ranked in a descending order of the feature values of the fixed sample zones in the second sub-areas into a ranked set of area offsets; the same area offsets among the first K area offsets in the ranked set of area offsets are grouped, and the value of K can be the larger value of M and N, that is, if the value of M is larger than the value of N, then the value of K can be the value of M, or if the value of N is larger than the value of M, then the value of K can be the value of N; a second number of area offsets in the group including the largest number of area offsets is determined…”; and [0091] and [0092] “…if the determined area offsets between the 12 first sub-areas and the corresponding second sub-areas are (-1, -2), (0, 2), (-1, -2), (-3, 0), (0, 2), (-3, -1), (-1, -2), (-3, -1), (-1, -2), (0, 2), (-3, 0) and (-1, -2) respectively, and the area offsets (-1, -2) are grouped as a group 1, the area offsets (0, 2) are grouped as a group 2, the area offsets (-3, 0) are grouped as a group 3, and the area offsets (-3, -1) are grouped as a group 4, then the number of area offsets included in the group 1 is 5, the number of area offsets included in the group 2 is 3, the number of area offsets included in the group 3 is 2, and the number of area offsets included in the group 4 is 2, and the number of area offsets included in the group 1 is the largest, so the first number can be determined as 5. Since the first number 5 is below 6 (i.e., 4*3/2), then the area offsets corresponding to the second sub-areas are ranked in a descending order of the features values of the fixed sample zones in the second sub-areas into a ranked set of area offsets” as disclosed the discrete subsets in group are ranked and the offset value(s) to be determined as well known by a skilled artisan)
Accordingly, in the same field of endeavor (i.e., data processing), it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Li would have provided Renes and Bates with the above indicated limitations to perform the significant mapping/matching/comparing in determining the offset values based on the ranked order discrete subsets efficiently configure index/indices.

Regarding claim 4, Renes teaches: a mapping method for a sub-server in a cluster system, wherein the cluster system further includes a primary server, and the method comprises: 
receiving a discrete subset from the primary server (Abstract: “receive a plurality of streams of input data… to segment the input data into a plurality of discrete data segments”, wherein the discrete data segments is interpreted as the discrete subsets).
However, Renes does not explicitly teach the remained claim limitations.
In the same field of endeavor (i.e., data processing), Bates technically teaches:
obtaining an offset value and a consecutive integer subset corresponding to the discrete subset; (par. [0041] wherein the “Hash function” with the hash key implements the offset value as known by a skill artisan, and par. [0054] “incremented integers, e.g., [1, 2, 3, 4, 5, 6, 7, 8]…”, and [0055] “the x values at every n-th offset”) 
adding values of the elements in the consecutive integer subset with the offset value to obtain a mapping consecutive integer subset corresponding to the discrete subset; (see fig. 2D as shown the algorithm of mapping using the hash function and par. [0052] e.g., “maps an integer offset to an integer value”); and 
transmitting the mapping consecutive integer subset to the primary server for generating a mapping consecutive integer set based on the mapping consecutive integer subset. (fig. 1D and pars. [0052] “maps an m-length vector of integers to an n-length vector of integers” to defined structurally identical segments=subsets, [0071] as disclosed/shown the mapping integer set algorithm)
Accordingly, in the same field of endeavor (i.e., data processing), it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Bates would have provided Renes with the above indicated limitations to perform the mapping in obtained the offset values and the integer subsets more efficient storing/archiving purpose.

Claims 10, 13, 19, and 22 are rejected in the analysis of above claims 1 and 4; and therefore, the claims are rejected on that basis in the same rationale.

Claims 2, 6, 11, 15, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Renes. Bates, and Li and further in view of Carter et al., US Pub. No. 20160269402 (hereinafter as “Carter”).
Regarding claim 2, the claim is rejected by the same reasons set forth above to claim 1.  Furthermore, Bates clearly discloses the “hash function” (in par. [0041]) which is arithmetically applied to compute the hash value(s) of the data in segments as known by a skill artisan; therefore, the combination of Renes and Bates teaches: obtaining hash values for elements in the discrete set through mapping according to a hash function (pars. [0041] and [0048, and 50-51]).
  However, Renes, Bates, and Li do not explicitly teach the remained limitations in the claim.
In the same field of endeavor, Carter technically teaches: 
obtaining hash values for elements in the discrete set through mapping according to a hash function;  (Abstract: “a hash function” is used to computing/calculating hash value, pars. [0119-121] and [0124] e.g., “a hash function result of a respective value”)
performing a modulo operation on the hash values with respect to a positive integer, to obtain a mod value corresponding to the hash values; (pars. [0107] and [0108-109] discloses the performing a modulo operation on the hash value, and “N is a positive integer”) and
classifying elements having equal mod values into a discrete subset to form at least one discrete subset of the plurality of discrete subsets. (par. [0109] “form a group with multiplication modulo N as the operation. This is called the group of units modulo N or the group of primitive classes modulo N. This group is cyclic if and only if N is equal to 2, 4,…”)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Carter would have provided Renes, Bates, and Li with the above indicated limitations to perform the group(s) via classifying the elements having same/equal mod values via the modulo operation of the hash function.
Claims 11, and 20 are rejected in the analysis of above claim 2; and therefore, the claims are rejected on that basis.

Regarding claim 6, the claim is rejected by the same reasons set forth above to claim 4.  However, Renes and Li do not explicitly teach the limitations in the claim. 
In the same field of endeavor (i.e., data processing), Bates and Carter teach:
constructing hash functions having reference numbers (Carter: Abstract: “a hash function” having reference numbers and is used to computing/calculating hash value, pars. [0120-121] and [0124] e.g., “a hash function result of a respective value”), a number of the hash functions corresponding to the total number of elements in the discrete subset (Carter: pars. [0120-121] and [0144] via the compute formula for sum=total number of elements), wherein the reference numbers of the hash functions form a numeric sequence of consecutive integers starting from 0 (Bates: pars. [0041] “hash function” and [0048] “sequence, e.g., {1, 2, 3, 4, 5, 6. 7, 8}”; Carter: par. [0107] e.g., “an integer (k)” wherein k is embedded 0 in the discrete and/or mathematic algorithms);
determining the reference numbers of the hash functions corresponding to the elements (Cater: pars. [0019] as shown the hash function having hash values having the references numbers (e.g., s1, s2, ..) corresponding to the elements (e.g., B1, B2, …), see further in [0125] wherein the “random numbers” is interpreted as the reference numbers), and determining the hash values corresponding to the elements (Carter: Abstract: “hash function” for determining the hash value and pars. [0120-121] and [0144] via the compute formula for sum=total number of elements); and
sorting the hash values to obtain the consecutive integer subset corresponding to the discrete subset (pars. [0153 and 159] such that “sorting”=ranking at the order determining step 210 as a offset vector, l, and vector, p are interpreted as subset integer set as disclosed in par. [0099] via the “hash code” function).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Carter would have provided Renes, Bates, and Li with the above indicated limitations to determining the reference numbers using the well-known hash function to perform the ranking/ordering/sorting the subsets coordinate integers arithmetically according the ordering of dimensions per hash function in the discrete algorithms.
Claims 15 and 24 are rejected in the analysis of above claim 6; and therefore, the claims are rejected on that basis.

Claims 3, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Renes, Bates, and Li and further in view of Promhouse et al., US Pub. No. 20130110766 (hereinafter as “Promhouse”).
Regarding claim 3, the claim is rejected by the same reasons set forth above to claim 1.  However, Renes, Bates, and Li do not explicitly teach the limitations recite in the claim.
In the same field of endeavor (i.e., data processing), Promhouse teaches: 
determining a union of the first and second mapping consecutive integer subsets; (par. [0200] “a merged data entity is mapped to an integer of the ordered set of integers…” wherein the merge=union data entity=sets/subsets having the mapped of the order set/subsets of integers see in pars. [0175] “…to perform the intersection, union and difference of various data entity sets (identified as sets of corresponding internal IDs that are 64 bit unsigned integers), as well as the selection of subsets of some ordered set as identified by an ordered set of indices within that set…” and [0176] “…(c) A combination of inverted indices and related subset indices for which the keys of the full index identify some superset of the matching set and the subset indices identify some subset of those sets that correspond to finer grained predicates. For example, an index for a data field whose keys correspond to particular calendar weeks. Individual days within each week may be identified as subsets of the set for the week in which they occur.”) and
ranking elements in the union by magnitude to obtain the mapping consecutive integer set. (again in pars. [0200] “a merged data entity is mapped to an integer of the ordered set of integers…” wherein the “ordered” is technically embedded ranking, and [0175] “…to perform the intersection, union and difference of various data entity sets (identified as sets of corresponding internal IDs that are 64 bit unsigned integers), as well as the selection of subsets of some ordered set as identified by an ordered set of indices within that set…” wherein the indices implied index=magnitude to obtaining the matching/mapping set, and wherein the “integers” and/or “set of indices” is/are interpreted as elements as broadest reasonable interpretation. See MPEP 2111 – Claim Interpretation)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Promhouse would have provided Renes, Bates, and Li with the above indicated limitations to perform the ranking/ordering/sorting the union vector subsets according the ordering of dimensions per hash function efficiently.
Claims 12, and 21 are rejected in the analysis of above claim 3; and therefore, the claims are rejected on that basis.

Allowable Subject Matter
Claims 5 and 7-9, in combination as a whole together, are objected to as being dependent upon the rejected base claim 4, but these indicated claims, in combination, would be allowable if rewritten in independent form including ALL of the limitations of rejected base claim 4 (similar to other independent claims) AND the intervening claims. Similar objection(s) to claims 14 and 16-18, AND 23 and 25-26, respectively.
Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, Applicant’s arguments filed on 01/05/2021 (see Remarks, pages 13-16) with respect to claim 1 (similar to claims 4, 10, 19, and 22) to newly amended limitations have been considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record, e.g., LI, US Pub. No. 20150213603. See rejections set forth above for details.
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard. See MPEP 2111 – Claim Interpretation, e.g., "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                             
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169